Name: Commission Regulation (EC) NoÃ 294/2005 of 22 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 23.2.2005 EN Official Journal of the European Union L 50/3 COMMISSION REGULATION (EC) No 294/2005 of 22 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 22 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 128,5 204 77,3 212 166,8 624 185,9 999 139,6 0707 00 05 052 140,6 068 87,7 204 118,9 999 115,7 0709 10 00 220 39,4 999 39,4 0709 90 70 052 161,1 204 194,3 999 177,7 0805 10 20 052 53,2 204 44,5 212 48,9 220 39,6 421 30,9 624 66,0 999 47,2 0805 20 10 204 84,5 624 84,0 999 84,3 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 39,7 204 101,9 220 35,5 400 95,8 464 112,0 528 96,4 624 70,4 662 49,9 999 75,2 0805 50 10 052 53,5 999 53,5 0808 10 80 400 112,3 404 104,6 508 80,2 512 114,6 528 76,9 720 57,9 999 91,1 0808 20 50 388 80,4 400 94,6 512 63,8 528 69,9 999 77,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.